Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE

Claims 1-5, 7, 45, 15-19, 21, 29-33, 35, 43 are allowed over the prior art of record.  

The following is an examiner’s statement of reasons for allowance: Interpreting the claims in light of the specification and based on applicant's argument filed on 02/12/2021, Claims has been found allowable because the prior art of record, does not teach, suggest or disclose “receive a beam modification command that indicates a set of transmit beam indexes corresponding to a set of transmit beams associated with a base station and indicates a first set of symbol indexes corresponding to a first set of symbols of a reference signal, each transmit beam 6 Error! Unknown document property name.Application No.: 16/218377 Reply to Office Action of November 24, 2020 index of the set of transmit beam indexes indicating at least a transmit direction for transmitting a transmit beam by the base station, the beam modification command being received via at least one of downlink control information (DCI), radio resource control (RRC) signaling, or medium access control (MAC) control element (CE); and receive, based on the beam modification command, a reference signal from the base station using at least one receive beam, wherein a first portion of the reference signal is received in  the first set of symbols” in combination with the rest of the limitations of the claim. The prior art of the record does not disclose each and every aspect of the above claim. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD K TALUKDER whose telephone number is (571)270-3222.  The examiner can normally be reached on 10 am to 6 pm..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 571-272-7867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MD K TALUKDER/Primary Examiner, Art Unit 2648